 

ABERDEEN STANDARD SILVER ETF TRUST 8-K [sivr-8k_100118.htm]

Exhibit 10.1 

Execution Version

AMENDMENT TO THE

ALLOCATED ACCOUNT AGREEMENT

OF

ETFS SILVER TRUST

This Amendment to the Allocated Account Agreement (this “Amendment”) of the ETFS
Silver Trust (the “Trust”), effective as of October 1, 2018, is made by and
among Aberdeen Standard Investments ETFs Sponsor LLC (formerly, ETFS Securities
USA LLC), a Delaware limited liability company, as sponsor of the Trust (the
“Sponsor”), HSBC Bank plc (as successor to HSBC Bank USA, National Association,
London Branch), as the custodian of the Trust (the “Custodian”), and The Bank of
New York Mellon, a New York banking corporation, as the trustee of the Trust
(the “Trustee”).

WITNESSETH THAT:

WHEREAS, the Sponsor, the Custodian and the Trustee are parties to the Allocated
Account Agreement (the “Agreement”), dated as of July 20, 2009, which
established an allocated bullion account in the Trustee’s name for the Trust;
and

WHEREAS, pursuant to Section 15.5 of the Agreement, the Sponsor, the Custodian
and the Trustee desire to amend the Agreement so as to change the names of the
Trust and the shares issuable by the Trust as follows:



Current Name New Name ETFS Silver Trust Aberdeen Standard Silver ETF Trust ETFS
Physical Silver Shares Aberdeen Standard Physical Silver Shares ETF

 

; and to reflect the change in the name of the Sponsor from “ETFS Securities USA
LLC” to “Aberdeen Standard Investments ETFs Sponsor LLC”.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereby agree as follows:

 

1.(a)          Amendment to the Preamble. The second and third paragraphs of the
preamble are hereby deleted in their entirety and replaced with the following:

 

 - 1 - 

 

(2)THE BANK OF NEW YORK MELLON, a New York banking corporation, solely in its
capacity as trustee of the Aberdeen Standard Silver ETF Trust created under the
Trust Agreement identified below and not individually (the “Trustee”), which
expression shall, wherever the context so admits, include the named Trustee and
all other persons or companies for the time being the trustee or trustees of the
Trust Agreement (as defined below) as trustee for the Shareholders (as defined
below); and

(3)ABERDEEN STANDARD INVESTMENTS ETFS SPONSOR LLC, a limited liability
corporation formed in Delaware, whose principal place of business is at c/o
Aberdeen Standard Investments, 712 Fifth Avenue, 49th Floor, New York, NY 10019
(the “Sponsor”).

 

(b)

Amendment to Section 1.1 of the Agreement. The defined terms for “Shares,”
“Trust” and “Trust Agreement” in Section 1.1 of the Agreement are hereby deleted
in their entirety and replaced with the following:

 

“Shares” means the units of fractional undivided beneficial interest in and
ownership of the Trust which are issued by the Trust and named “Aberdeen
Standard Physical Silver Shares ETF” created pursuant to and constituted by the
Trust Agreement;

“Trust” means the Aberdeen Standard Silver ETF Trust formed pursuant to the
Trust Agreement;

“Trust Agreement” means the Depositary Trust Agreement of the Aberdeen Standard
Silver ETF Trust dated on or about July 20, 2009, as amended on or about October
1, 2018, and as may be further amended from time to time, between Aberdeen
Standard Investments ETFs Sponsor LLC, as Sponsor, and The Bank of New York
Mellon, as Trustee;

(c)

Amendment to Section 14.3 of the Agreement.

 

The paragraph entitled “Custodian” of Section 14.3 of the Agreement is hereby
deleted in its entirety and replaced with the following:

The Custodian:

HSBC Bank plc

8 Canada Square

London E14 5HQ

Attention: Tony J Dean

Facsimile No- +44 (o) 20 7992 4489

Email: ukmetals.operations@hsbc.com

 

The paragraph entitled “The Sponsor” of Section 14.3 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 



 - 2 - 

 

 



The Sponsor:

Aberdeen Standard Investments ETFs Sponsor LLC

c/o Aberdeen Standard Investments

712 Fifth Avenue, 49th Floor

New York, NY 10019



 

 

(d)Amendment to Section 16.5 of the Agreement. Section 16.5 Service of Process
is deleted in its entirety and replaced with the following:

16.3 Service of Process: Process by which any proceedings are begun may be
served on it by being delivered to the address specified below. This does not
affect any right to serve process in another manner permitted by law.

Custodian’s Address for Service of Process: Same address as provided for the
Custodian in Section 14.3

Trustee’s Address for Service of Process:

BNY Mellon

1 Canada Square

London, E14 5AL, United Kingdom

Attention: Legal Department

 

with a copy to:

 

The Bank of New York Mellon

2 Hanson Place

Brooklyn, New York 11217

Attention:  ETF Services



Sponsor’s Address for Service of Process:

Aberdeen Standard Investments ETFs Sponsor LLC

c/o Aberdeen Asset Management Limited

Bow Bells House
1 Bread Street
London
EC4M 9HH

Attention: Legal Department



(e)Amendment to Textual References in the Agreement.





(i)

All other references to “ETFS Silver Trust” in the Agreement are hereby deleted
and replaced with “Aberdeen Standard Silver ETF Trust.”

(ii)

All other references to “ETFS Physical Silver Shares” in the Agreement are
hereby deleted and replaced with “Aberdeen Standard Physical Silver Shares ETF.”

 - 3 - 

 



(iii)

All other references to “ETFS Securities USA LLC” in the Agreement are hereby
deleted and replaced with “Aberdeen Standard Investments ETFs Sponsor LLC.”

2.       The amendments contemplated by this Amendment shall, upon execution of
this Amendment by the Sponsor, the Custodian and the Trustee, be effective as of
October 1, 2018, and no further action shall be required to make such amendments
effective.

3.       Except as expressly amended by this Amendment, the Agreement shall
remain in full force and effect.

4.       This Amendment shall be interpreted under, and all rights and duties
under this Amendment shall be governed by, English law.

5.       Except as otherwise specified in this Amendment, or as the context may
otherwise require, capitalized terms shall have the meaning ascribed to them in
the Agreement.

6.       This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all such counterparts together shall
constitute one and the same instrument. Facsimile and electronic counterpart
signatures shall be acceptable and binding.

7.       Pursuant to Section 5.5(a) of the Trust Agreement as amended, the
Sponsor hereby approves of the Trustee entering into this Amendment.

8.       The Custodian shall advise any Sub-Custodians it may use pursuant to
the terms of the Agreement about the change in the names of the Trust and the
shares issuable by the Trust and in the name of the Sponsor to be made by this
Amendment so that such Sub-Custodians may update their records accordingly.

[remainder of page intentionally blank]

 - 4 - 

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

Aberdeen Standard Investments ETFs Sponsor LLC   (formerly, ETFS Securities USA
LLC),   as Sponsor           /s/ Lucia Sitar     Name: Lucia Sitar   Title: Vice
President           HSBC Bank plc   (as successor to HSBC Bank USA, National
Association, London Branch), as Custodian       /s/ J. Melton   Name: J. Melton
    Title:               The Bank of New York Mellon,   solely in its capacity
as Trustee and not individually       /s/ Phyllis A. Cietek     Name: Phyllis A.
Cietek   Title: Vice President      



 





[Signature Page to Amendment to Allocated Account Agreement]



 - 5 - 

 